Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 05/26/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narsky (U.S. PAT. 9,652,722) in view of Boughorbel (U.S. PUB. 2010/0046837).

Consider claim 1, Narsky teaches a system, comprising a processor to: receive an input and a model trained to classify inputs (fig. 2, col. 3. Lines 1-14); iteratively generate a perturbed input that optimizes a saliency metric including a classification term, a sparsity term, and a smoothness term, while keeping parameters of the model constant (col. 8, lines 35-67; and col. 4, lines 57-62); detect that a predefined number of iterations is exceeded or a convergence of values of the perturbed input (col. 4, lines 35-62).
Narsky does not explicitly show that generate a saliency mask for the input based on a perturbation of the perturbed input in response to detecting the predefined number of iterations is exceeded or the convergence.
In the same field of endeavor, Boughorbel teaches generate a saliency mask for the input based on a perturbation of the perturbed input in response to detecting the predefined number of iterations is exceeded or the convergence (page 4 [0072] and page 5 [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, generate a saliency mask for the input based on a perturbation of the perturbed input in response to detecting the predefined number of iterations is exceeded or the convergence, as taught by Boughorbel, in order for an improved approach for generating depth information for an image would be advantageous, and in particular a system allowing increased flexibility, easier implementation, reduced complexity, improved depth information, and/or improved performance would be advantageous.

Consider claim 2, Boughorbel further teaches where a perturbation from the input is transformed and thresholded to generate a binary saliency mask (page 4 [0072]).  

Consider claim 3, Boughorbel further teaches wherein the classification term represents destructiveness of a saliency region with respect to an object class (page 4 [0074]).  

Consider claim 4, Narsky further teaches wherein the sparsity term is to reduce the total number of values changed in the perturbed input relative to the input (col. 8, lines 35-67).  

Consider claim 5, Boughorbel further teaches wherein the smoothness term is to increase clustering of components in a saliency mask (page 4 [0075]).  

Consider claim 6, Narsky further teaches wherein the perturbed input is generated using a loss function that is an approximated version of the saliency metric (abstract).  

Consider claim 7, Narsky further teaches wherein the saliency metric comprises an adversarial perturbative explanation metric based on smallest sufficient region or smallest destroying region (col. 8, lines 35-67).  

Consider claim 8, Narsky teaches a computer-implemented method, comprising: receiving, via a processor, an input and a model trained to classify inputs (fig. 2, col. 3. Lines 1-14); iteratively generating, via the processor, a perturbed input by transforming a perturbation of the input to optimize a saliency metric including a classification term, a sparsity term, and a smoothness term (col. 8, lines 35-67; and col. 4, lines 57-62); detecting, via the processor, that a predefined number of iterations is exceeded or a convergence of values of the perturbed input (col. 4, lines 35-62).
Narsky does not explicitly show that generating, via the processor, a saliency mask for the input by thresholding the transformed perturbation.
In the same field of endeavor, Boughorbel teaches generating, via the processor, a saliency mask for the input by thresholding the transformed perturbation (page 4 [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, generating, via the processor, a saliency mask for the input by thresholding the transformed perturbation, as taught by Boughorbel, in order for an improved approach for generating depth information for an image would be advantageous, and in particular a system allowing increased flexibility, easier implementation, reduced complexity, improved depth information, and/or improved performance would be advantageous.

Consider claim 9, Narsky further teaches wherein iteratively generating the perturbed input comprises clipping values of the perturbed input to constrain the perturbed input within a range of original applicable values from which the input is sampled (col. 1, lines 19-39).  

Consider claim 10, Boughorbel further teaches generating an improved perturbed input with non-zero values only inside the saliency mask, the improved perturbed input to optimize the classification term (page 5 [0087]), and generating the saliency mask by thresholding an updated transformed perturbation of the improved perturbed input (pages 4-5 [0080]-[0081]).  

Consider claim 11, Narsky further teaches wherein iteratively generating the perturbed input comprises iteratively modifying the perturbed input based on a gradient of a loss with respect to a previous perturbed input of the adversarial example generator while holding parameters of the model constant (col. 6, line 57 through col. 7, line 2).  

Consider claim 12, Boughorbel further teaches classifying the input via the model and providing the saliency mask with a classification of the input (page 4 [0072]).  

Consider claim 13, Boughorbel further teaches locating an object associated with a classification of the input in the input based on the saliency mask (page 4 [0072]).  

Consider claim 14, Narsky further teaches wherein iteratively generating the perturbed input comprises back propagating a loss through the trained model (col. 6, line 57 through col. 7, line 2).  

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 16.

Consider claim 17, the previous rejections of claim 10 apply mutatis mutandis to corresponding claim 17.

Consider claim 18, the previous rejections of claim 11 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 12 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 13 apply mutatis mutandis to corresponding claim 20.

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649